Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-27 depend directly or indirectly on a nonexistent “claim 0” and as such their full scope is indefinite, as they depend from and incorporate a non-existent claim. For the purposes of examination this is interpreted to mean claim 1.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 9, 14,15,16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al(US Pub 2009/0209667).

With respect to claim 1, US Pub 2009/0209667 teaches a process for recycling a PVB resin including purifying  abs to remove contaminants via extraction. An example is provided [0054-0058, Example 1 in which plasticizers are extracted using a hexane/ethyl acetate solvent blend, with 672 g solvent vs 220 g of solids, of which 30-35% is estimated to be glass (implying 143-153 g PVB and a solvent: plastic mass ratio between 4.4:1 and 4.7:1). Extraction temperature is 40°C which is understood to be below the primary melting point of PVB (i.e. 90-120 °C) such that this represents a packed leaching extraction. The process occurs at atmospheric pressure in an open vessel, and is assessed as removing 78% of the plasticizer [0058]. The plasticizers include at least phthalates in the form of di-isooctyl phthalate [0057]. Given the broadest reasonable interpretation, US Pub 2009/0209667 is therefore understood to anticipate the claimed invention.
Although US Pub 2009/0209667 uses a dissolution step as stated starting at paragraph[0021], applicants claims as currently written do not exclude a dissolution step.  Note that the reference discloses in paragraph [0021] that the step of dissolving the plastic may occur after the extraction steps are complete, after extraction of the plastic is separately taken for further processing, i.e. dissolution. . Thus, although the specification may teach that the dissolution is not desired, those limitations may not be read into the claims. 

With respect to claim 3, US Pub 2009/0209667 discloses that the process occurs in a single stage.

With respect to claim 4, US Pub 2009/0209667 discloses that the process may be applicable to post-consumer film [0005].

With respect to claim 8, US Pub 2009/0209667 discloses that the extraction make be carried out for a period of 4 hours i.e. 240 minutes.

With respect to claim 9, US Pub 2009/0209667 teaches an example [0059, Example 2] in which a portion of the solvent is removed and replaced during each sample interval (e.g. every 30 minutes), which suggests about 8 stages and therefore an overall ratio of greater than 5:1 but less than 100:1 (a 75/25 mixture of hexane and ethyl acetate at a mass of 672 g would represent more than 400 mL of initial volume, but even taking the entire volume and replacing it at each sample would imply a total solvent mass across all stages of about 5400 g leading to a ratio on the order of 25:1 at most).


With respect to claim 14, 15 and 16, note that the process employs a mixture of organic solvents including hexane and ethyl acetate which read on applicants’ claims 14-16. .


With respect to claim 19, as above the process would occur at about atmospheric pressure.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims                                                                                                                                                                                                      was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2009/0209667 in view of Pivenko et al. (Recycling of plastic waste: Presence of phthalates in plastics from households and industry, Waste Management 54, 2016) see abstract, page 44.

With respect to claim 2, the primary reference US Pub 2009/0209667 teaches the claimed invention including removal of plasticizers including phthalates, except for the removal of the claimed contaminants e.g. 2-ethylhexyl phthalate. However, Pivenko et al. discloses in the abstract, phthalates are extracted from plastics and teaches that 2-ethylehexyl phthalate represents the most commonly used plasticizer in the analyzed samples on page 44, Introduction, Abbreviations. In view of this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the process in US Pub 2009/0209667 to act on plastics in which ethylhexyl phthalate is present because US Pub 2009/0209667 teaches a desire to remove plasticizers including phthalates and, as in Pivenko et al., the particular ethylhexyl phthalate is a common phthalate plasticizer used.

With respect to claim 11, the primary reference US Pub 2009/0209667 teaches that post-consumer waste may be a field of interest, but is silent to specifically post-industrial waste, post-commercial waste, or post- household waste. US Pub 2009/0209667 does teach treatment of PVB interlayer which at minimum suggests the treatment of films [0005].However, as discussed above, Pivenko et al. discloses phthalate contamination of post-industrial and post-household plastics, and extraction thereof. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the treatment of e.g. post-household plastics as a particular form of post-consumer plastics as disclosed by Pivenko et al. in the process as taught by US Pub 2009/0209667.
With respect to claim 15, the primary reference US Pub 2009/0209667 teaches the claimed invention except for the use of methylene chloride as a solvent. However, Pivenko teaches extraction of phthalates from plastics and employs methylene chloride (alternatively named dichloromethane, DCM) as the solvent because it is demonstrated as providing high recovery yields [pg. 46, 2.3 sample extraction and chemical analysis). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to employ DCM alone or in combination with other solvents in US Pub 2009/0209667 since Pivenko, discloses extracting phthalates with high recovery yield.
With respect to claim 18, see the rejection of claim 15 above. Note that when DCM is employed as a component of the solvent, the temperature taught by US Pub 2009/0209667 e.g. about 40°C would be about the normal boiling point of the leaching solvent.

 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2009/0209667 with evidence from or in view of  USP 5,540,244.

US Pub 2009/0209667 teaches as above including application of the process to treatments of films, except for the average surface area to volume ratio of at least 1 mm.  However, USP 5,540,244 teaches reclamation of plastic films [Abs] and teaches that post-consumer plastic recycling can be difficult because thin plastic films typically have very high surface area to volume ratios [Col. 1 lines 28-42] which can hinder removal of contaminants.US Pub 2009/0209667 teaches films may at minimum imply a high surface area to volume ratio consistent with the claim requirements, as this is a feature of thin films. Note also that MPEP 2144.04 1V.A-B; states that changes in size and shape are generally obvious to those of ordinary skill in the art.  Thus, in view of USP 5,540,244, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that very thin films with high surface areas are materials for which advanced purification processes may be necessary, because they represent materials for which contaminant removal may be difficult, such that treatment of high surface area films would at minimum have been obvious for Thompson’s taught process.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2009/0209667 in view of Gecol et al (Deinking of Water-Based Ink Printing from Plastic Film..., Journal of Surfactants and Detergents, 2002) with evidence from or in view of Brooks et al.



US Pub 2009/0209667, regarding the surface area to volume ratio, see the rejection of claim 5 above; the limitation is either implicit e.g. to the recitation of films as in US Pub 2009/0209667 would have been obvious in view of Brooks. However, US Pub 2009/0209667 does not disclose a washing step such as a linking step which removes the majority of loosely bound surface contamination and results in a delta E of less than about 10%. Note however, Gecol teaches plastic film packaging for reuse and teaches processes to remove ink from the polymer surface, to avoid reducing the quality of the polymer [Abs] and examines various performance metrics including delta E (DE*) values compared to various materials and operational parameters, including e.g. surfactant HLB value, soaking, agitation time, and the like. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process as taught in US Pub 2009/0209667 to include a deinking step because, as in Gecol, drinking may improve the quality of the polymer for reprocessing and may be achieved using e.g. surfactants and the like, and in view of Gecol selection of appropriate operating conditions to balance e.g. DE* value with required operation time, chemical cost, etc. would have been obvious to one of ordinary skill in the art. Regarding the removal of loosely bound material, if such result is not an inherent result of the deinking process (particularly with the presence of surfactants), because the purpose is to remove surface contaminants then at minimum maximizing the removal of loose contaminants would have been obvious to one of ordinary skill in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2009/0209667 in view of US Pub 2014/0148625.

US Pub 2009/0209667 teaches as above and teaches using a solvent and/or plasticizer recovery unit [0020] to separate the solvent from the plasticizer after extraction. Thompson is silent to a process employing physical adsorption or absorption such that the solvent could be reused after separation. However, US Pub 2014/0148625 teaches various systems and methods for solvent extraction e.g. to remove solvents from organic materials [Abs] and teaches that ideally, solvent employed will be capable of being recycled and reused in the process but may require some regeneration, where regeneration can take various forms including adsorption using a solid adsorbent [0093].

Because US Pub 2009/0209667 teaches that separation after extraction is useful but does not particularly limit the particular method of separation, it would have been obvious to one of ordinary skill in the art to look to the art for useful means of separating contaminants from an extraction solvent, and in view of US Pub 2014/0148625 to apply separation process such as solid adsorption to allow for regeneration of the solvent such that it may be in condition for reuse in the extraction process.

Claims 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub 2009/0209667.


With respect to claims 17, 18, and 19, Examiner notes that the term “is” i.e. “the leaching solvent is” may be broadly interpreted as “comprises,” since the claim language is open-ended (“is at least one of’) such that “consists of’ or “consists essentially of” would not be considered reasonable interpretations.

See the rejection of claim 1 above. US Pub 2009/0209667 teaches examples which employ a mixture of hexane and ethyl acetate, which would therefore comprise both an oxygenated solvent (ethyl acetate) and a hexane. As such, given the broadest reasonable interpretation, claims 17, 18, and 19 may be anticipated by the taught examples.

Alternatively, US Pub 2009/0209667 teaches that while the mixture of hexane and ethyl acetate is employed in various embodiments, more broadly various solvents may be employed, including acetone, hexane, methyl acetate, ethyl acetate, toluene, heptane, and any combinations thereof [0016].

As such, employing e.g. only oxygenated solvents (acetone, ethyl acetate, or mixtures thereof) or only hexane, heptane, and the like (alone or in mixtures thereof) at minimum represent obvious alternatives already suggested by US Pub 2009/0209667 for one of ordinary skill in the art to employ, such that the invention of claims 17, 18, and 19 would at minimum have been obvious over the teachings and suggestions of US Pub 2009/0209667.

Double Patenting
Claims 1-22 of this application is patentably indistinct from claims 1-11, 14-25 of Application No. 17229906.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-22 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-11, 14-25.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.17229901.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims of the present application and the related application both claim a method to extract contaminates from a first plastic to produce a purer plastic comprising:
a. providing a first plastic comprising individual contaminants, each individual
contaminant having a concentration;
b. extracting said individual contaminates from said first plastic at a temperature and a pressure, using a leaching solvent, in extraction stages, for a period of time and for a period of time per stage, to produce a purer plastic comprising individual contaminates, each having a concentration; that is claimed in the present application. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because the related application contains dependent claims which, when read as a whole, contain the same subject as claim 1 of the present application, respectively and thus would have been obvious over the claimed invention.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765